          Case 7:20-cv-06348-PMH Document 40 Filed 12/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEREMIAH F. HERBERT,

                                  Plaintiff,

 -against-
                                                       20-CV-6348 (PMH)
 WARDEN HAROLD L. SMITH; CPL.
                                                       ORDER
 CALANGELO; CAPT. JAMES E. GINTY;
 DEPUTY R. RUGGIERO; LT. CHRIS BINI;
 CPL. MATIS,

                                  Defendants.

PHILIP M. HALPERN, United States District Judge:

         Defendants are directed to file responses to Plaintiff’s December 15, 2020 filing (Doc. 36)

and Plaintiff’s December 22, 2020 filing (Doc. 39) by January 13, 2021.

                                                 SO ORDERED.

Dated:     December 28, 2020
           New York, New York

                                                 PHILIP M. HALPERN
                                                 United States District Judge
